Title: Enclosure Edmund Randolph’s Opinion on Convening Congress, 5 August 1793
From: Randolph, Edmund
To: Washington, George



[Philadelphia] Aug: 3. 1793.

On the question, whether congress be now called,
At a past day this question was agitated; and it was an  unanimous opinion, that congress should not be then called. A revision of that opinion confirms me in its propriety. Some farther reasons therefore, amounting to what the constitution calls an “extraordinary occasion” must have occurred since; before if that opinion is to be relinquished.
If these reasons be not well founded, to what extent may not the alarm be carried both here and in Europe? Every imagination will be racked to discover the extraordinary occasion; and there can be no doubt, that dangers of every possible kind will be supposed to surround this country. Public credit will be shaken by new suspicions; and the belligerent powers will entertain one, most hazardous to us, that the executive foresee, that we cannot escape the war. In the latter case, the nations, who least affect our favor, may possibly hasten to anticipate our power of hostility.
Still however, if the extraordinary occasion exists, it must be obeyed. But does it exist?
1. The war with the Western Indians has a chance of being ended; or at least has not assumed any terrors, against which we are not prepared. It may indeed become more formidable, by embracing greater bodies of Indians; but no ground yet appears for such a calculation.
2. The Southern Indians are to be apprehended. But a peace with the Western Indians would leave the army free to act against the Southern; an enterprize cannot be set on foot by congress, if now called, early enough to seize any part of this year, and April is supposed to be the best season for operations.
3. The determination to procure Mr G.’s recal is an affair, for which the President is not accountable to any other order of the government. It is not feared, that such a measure will produce any convulsions; but on the contrary ought to conciliate the public affection, and particularly the affection of those, who wish to see the dignity of government, or its peace maintained.
4. Altho’ the acquittal of G. Henfield is a proof, that the jury, under all the circumstances of his case, thought him innocent, the law was announced with firmness and decision by the judges. Another trial may be effected to have a different result; and to call congress, because he was acquitted, would argue that the executive had lost confidence in its own judgment, which originally dictated the prosecution, altho’ it was been corroborated by that of the court.

5. At the same time, it must be acknowledged, that it would be a great relief to the President, and congress would be readier for all events, if they were earlier assembled. But what advantage can be obtained in point of time? Not more than a month—And is it worth the risque of spreading a general alarm for such an acquisition of time? Will it not be said, that the President has gone as far and as long he could without congress; and finding his career by himself closed, or anxious to save appearances, he is now at length desirous of sharing the burthen with them.
Being unable therefore to discern any special reasons for calling congress, equal in weight to those against it, or any adequate motives in the general complexion of affairs; I am of opinion, that congress ought not now to be su⟨mmd⟩.

Edm: Randolph.

